Citation Nr: 0814908	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-40 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for anxiety disorder.





REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that granted service connection for anxiety 
disorder, originally claimed as post-traumatic stress 
disorder (PTSD), and assigned a 10 percent evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

A July 2006 letter from a social worker at the VA Veteran's 
Center in West Haven, Connecticut indicates a worsening of 
the veteran's anxiety disorder symptoms.  Specifically, this 
letter explains that the veteran experienced an increased 
difficulty with understanding and completing simple tasks, a 
marked affect in his mood, stereotyped and abrupt speech and 
that he "became more flat."  In addition, the social worker 
noted that the veteran's panic attacks increased with more 
frequency, resulting in an increase in medication.  The 
finding of panic attacks was not documented in prior VA 
outpatient treatment records or in the December 2004 VA 
examination report.  This was also submitted after the last 
supplemental statement of the case was issued, and the 
veteran has stated he does not waive initial consideration of 
this evidence by the RO.

As the veteran was last examined in December 2004, and the 
last treatment records associated with the file dated in July 
2006 indicate a possible worsening of the veteran's anxiety 
disorder, the Board finds that a current VA examination is 
necessary to adequately evaluate the claim.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

In addition, ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
appeal of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
finding that, at a minimum, adequate VCAA notice on a claim 
for increase requires that VA notify the claimant that, to 
substantiate such a claim the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and that provides examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Corrective notice can be provided 
on remand.  

Additionally, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Thus, on remand 
the RO/AMC should provide corrective notice in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
regard to the claim for an increased 
evaluation for anxiety disorder in 
accordance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should 
include the following: (i) notify the 
claimant that to substantiate a claim for 
increase, the claimant must provide, or 
ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; 
(ii) provide the criteria of Diagnostic 
Code 9400; (iii) notify the claimant that 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (iv) provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers (both private and VA) 
from whom he has received treatment for 
anxiety disorder since he filed his claim 
for increase in November 2003.  After 
securing any necessary authorizations for 
release of this information, attempt to 
obtain copies of all treatment records 
referred to by the veteran which are not 
already contained in the claims file.  
Additionally, VA outpatient treatment 
records dating from August 2005 (the last 
date of VA outpatient psychiatric 
treatment) should be obtained from the 
West Haven, VA Medical Center.  The 
veteran may submit any private medical 
records directly to VA.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and extent of his anxiety 
disorder.  The examination report should 
include a detailed account of all 
symptomatology found to be present.  The 
examiner should assign a Global 
Assessment of Functioning score for the 
service-connected anxiety disorder.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.

4.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case, to include a consideration of the 
evidence submitted after the September 
2005 statement of the case was issued, 
and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

